944 F.2d 902w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Luquam JONES, Defendant-Appellant.
No. 91-5400.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 13, 1991.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 946 F.2D 887.